Citation Nr: 0327824	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-02 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
February 1964.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  The Board remanded this case in 
December 2001.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's current heart disorder has not been shown 
to be etiologically related to service.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service.. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his claimed 
disorder.  The RO also has, in compliance with the Board's 
remand, obtained the veteran's service personnel file, which 
includes the medical evidence described below.  The veteran, 
in February 2002, notified the RO of several private doctors 
who had treated him for rheumatic fever, but he indicated 
that those doctors were deceased and that he "wouldn't have 
the slightest idea how to locate these [records]."  See 
generally Counts v. Brown, 6 Vet. App. 473, 477 (1994) (there 
is no duty to assist when the appellant acknowledges the 
unavailability of records), quoting Porter v. Brown, 5 Vet. 
App. 233, 237 (1993) (the VA has no duty to seek to obtain 
that which does not exist).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a March 2002 
letter.  See 38 U.S.C.A. § 5103.  This issuance, which 
included the newly enacted provisions of 38 C.F.R. § 3.159, 
also contained a specific explanation of the type of evidence 
necessary to substantiate the veteran's claim, as well as 
which portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on his 
behalf.  The specific requirements for a grant of the benefit 
sought on appeal will be discussed in further detail below, 
in conjunction with the discussion of the specific facts of 
this case.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this regard, the Board also notes that 38 U.S.C.A. § 
5103(b)(1) prescribes that, if the requested information or 
evidence is not received by the VA within one year from the 
date of the notification, no benefit may be paid or furnished 
by reason of the claimant's application.  The implementing 
regulation, 38 C.F.R. § 3.159(b)(1) (2003), also concerns the 
VA's duty to notify claimants of the necessary information 
and evidence pursuant to 38 U.S.C.A. § 5103.  With respect to 
the time limitation, that regulation repeats the statutory 
language stating that "[i]f VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application."  The 
regulation, however, also sets forth the following:

If the claimant has not responded to the 
request within thirty days, VA may decide 
the claim prior to the expiration of the 
one-year period based on all the 
information and evidence contained in the 
file, including information and evidence 
it has obtained on behalf of the claimant 
and any VA medical examinations or 
medical opinions.  If VA does so, 
however, and the claimant subsequently 
provides the information and evidence 
within one year of the date of the 
request, VA must readjudicate the claim.

In PVA v. Secretary, Nos. 02-7007, -7008, -7009, -7010, (Fed. 
Cir. Sept. 22, 2003) the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the 30-day 
period set forth in 38 C.F.R. § 3.159(b)(1), while perhaps 
intended to facilitate the earlier award of benefits in 
certain circumstances, might also lead to a premature denial 
of a claim that would be short of the one-year period set 
forth in 38 U.S.C.A. § 5103(a) and could result in confusion 
and inefficiency.  Because of this potentially prejudicial 
effect and the inconsistency between 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), the Federal Circuit invalidated 
38 C.F.R. § 3.159(b)(1).  

The Board has considered how PVA impacts the present case.  
Upon a review of the veteran's claims file, the Board 
observes that the RO's March 2002 "duty to assist" letter 
does not contain a recitation of the 30-day period set forth 
in 38 C.F.R. § 3.159(b)(1).  Rather, the RO notified the 
veteran that it would wait 60 days for new evidence to be 
submitted prior to scheduling a new VA examination, and there 
is no indication from PVA that this particular "time limit" 
would result in prejudice or confusion to the veteran.  
Moreover, the RO's next determination of the veteran's claim, 
the April 2003 Supplemental Statement of the Case, was issued 
more than one year following the March 2002 letter.  
Accordingly, the Board finds nothing in the facts of this 
case that suggests a deviation from the time limit set forth 
in 38 U.S.C.A. § 5103(a) and PVA..

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including cardiovascular diseases, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

The veteran' service medical records indicate that, in 
January 1964, he was treated for congenital mitral stenosis.  
At the that time, this disorder was determined to have 
existed prior to enlistment and to have not been aggravated 
by service.  A medical discharge was recommended.

Following service, a January 1994 VA record indicates a 
questionable history of rheumatic fever during childhood.  An 
echocardiogram report from February 1994 shows significant 
asymmetrical septal hypertrophy, with some left ventricular 
diastolic dysfunction.  

During an October 1998 VA examination, the veteran reported a 
history of an enlarged heart, angina, fatigue, and dizziness, 
but he denied a myocardial infarction, congestive heart 
failure, and cardiac surgery.  The examiner did not render a 
diagnosis.

In September 1999, the veteran underwent a VA echocardiogram 
that showed moderate concentric left ventricular hypertrophy; 
normal left ventricular wall motion, with left ventricular 
ejection fracture of 50%; moderate aortic stenosis/mild 
aortic insufficiency; moderate aortic root dilation; mitral 
annular calcification; slight systemic anterior motion of the 
mitral valve; evidence of reduced left ventricular 
compliance; mild mitral regurgitation; and mild tricuspid 
regurgitation.  A February 2002 echocardiogram revealed 
similar results, albeit with severe aortic stenosis.  In May 
2002, the veteran underwent an aortic valve replacement at a 
VA facility.  

In February 2003, the veteran underwent a VA heart 
examination with a doctor who reviewed his claims file.  
Following an examination, which showed mitral valve 
sclerosis, mild mitral regurgitation, and mild aortic 
regurgitation, the examiner diagnosed hypertensive heart 
disease and aortic valve replacement.  The examiner noted 
that it was "extremely unlikely" that the veteran had 
underlying valvular heart disease in 1964, as this disorder 
only manifested itself 38 years later in 2002.  Also, the 
examiner stated that "[t]he known natural history of 
rheumatic heart disease is not compatible with the patient's 
history."  As such, the examiner opined that the veteran's 
claim of significant rheumatic heart disease in service "is 
not likely."

Upon a review of the medical evidence of record, the Board is 
aware that the veteran was treated for congenital mitral 
stenosis in 1964, and he is currently diagnosed as having 
hypertensive heart disease and aortic valve replacement.  The 
doctor who examined the veteran in February 2003, however, 
reviewed the claims file and determined that these current 
diagnoses were most likely not related to service and that 
underlying valvular heart disease was not present in 1964.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence 
of a prolonged period without medical complaint after service 
can be considered along with other factors in the analysis of 
a service connection claim).  The veteran has not presented 
any other medical evidence contradicting this conclusion.

In a September 2003 Written Brief Presentation, the veteran's 
representative argued that this examination report was 
incomplete in the sense that the examiner allegedly failed to 
determine whether a disorder was aggravated in service.  The 
examiner, however, provided current diagnoses and clearly 
indicated that no underlying disease corresponding to the 
current disorder was present in 1964, during service.  
Accordingly, the Board is satisfied that this examination 
report meets the specifications of the December 2001 remand, 
as the examiner essentially ruled out the possibility of a 
preexisting heart disease subject to aggravation.  

As such, the Board finds that the medical evidence of record 
reflects that the veteran's current heart disorder is not 
related to service or to any cardiovascular symptomatology 
therein.  Indeed, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
February 2001 Substantive Appeal.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988).

The preponderance of the evidence is against the veteran's 
claim for service connection for a heart disorder, and this 
claim must be denied.  In reaching this determination, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).



ORDER

The claim of entitlement to service connection for a heart 
disorder is denied.


____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



